 Case 20-60860    Doc 126    Filed 05/27/21 Entered 05/28/21 07:57:59      Desc Main
                              Document     Page 1 of 2



Clerk of the Court
United States Bankruptcy Court
1101 Court St. Room 166
Lynchburg, Virginia 24504


Dear Honorable Rebecca B. Connelly,
I am writing to you in reference to the Bankruptcy case involving SDWR (Case No.20‐
60860‐rbc) and the Global Resolution Motions that are appearing before you on June
3rd.
My daughter Alyson Witt is a brittle Type‐One diabetic. We struggle for years with
how she was going to be able to go to college when she had such uncontrolled
issues. We researched various service dog organizations and in 2017 made the
decision to go with SDWR. I recall my first conversation with them which was quite
intense, and they mentioned I had first checked them out in 2013 so you can see this
was a thought out plan. We signed on and went to work to raise the required
25,000.00 in donations to make us eligible for a service dog. I thought nothing of this
as they explained we would receive an approximately 2‐year‐old dog that had
received basic obedience training and started sent training. We were told we would
get ongoing 3‐5 day 1:1 sessions every 3 months for 18 to 24 months to ensure
proper training, as well as support of trainer by phone in between. This support and
1:1 training are what made us choose this company. As time progressed, I had
reached out to the company a few times asking and inquiring if the rumors of
problems were true. I was reassured that none of it was and was given convincing
stories, so we kept fundraising. As time got closer to college for Alyson we spoke
with family and her grandfather agreed to provide the final money after we held a 5K
to raise what else we could. Although we are grateful for at least getting a dog I am
not sure he will ever be able to complete his service dog job. He has a great deal of
anxiety and impulse issues. He is jumpy and has not yet learned to behave in such a
manner in public that he can go everywhere with her. This leaves her vulnerable and
quite frankly scares me to death. I am a single mom. I worked hard for this cause to
help keep my child safe and alive and now I again trying to work more hours and find
someone to help and determine if this puppy can do what we were promised.
Please know this is not just about my child but about many children who got sick
dogs, other children who also got untrained or inappropriate dogs and even more so
those that never received a dog.
 Case 20-60860    Doc 126    Filed 05/27/21 Entered 05/28/21 07:57:59      Desc Main
                              Document     Page 2 of 2



I have no doubt Mrs. Warren was fully aware what they were doing and given their
real estate and expensive possessions did not care. Your honor they stole from our
children. They lied and they deceived so many. I ask that the court show Mr. and
Mrs. Warren that this is not acceptable, and that lenience is not an option for these
actions. Marianne Warren is not a victim but rather an accomplice to her husband’s
long‐time deceit. Please do not reward her for her actions or lack of action.


Thank you for your time and consideration,


Shane Elizabeth Witt
